DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/27/2022, with respect to the claims have been fully considered and are persuasive.  The Non-final rejection of 01/27/2022 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 11 last paragraph, second line, insert the word --comprises-- after the word “mechanism”.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
As to claims 1-3 and 5-10 the prior art does not teach or disclose a temperature monitor for a conveyor belt that utilizes a temperature deformation mechanism made up of two walls, two anchors and a temperature deformation strip between said walls, wherein the strip deflects toward one of the walls upon the occurrence of a predetermined temperature.  The combination with the rest of the claim language is not taught or fairy suggested in the prior art.
As to claims 11-14, the prior art does not teach or disclose a temperature monitor for a conveyor belt that utilizes a temperature deformation mechanism made up of two walls, two anchors and a temperature mechanism between said walls, wherein the use of the temperature deformation mechanism is configured to restrict the movement of a plunger until a predetermined temperature of the conveyor is reached.  The combination with the rest of the claim language is not taught or fairy suggested in the prior art.
As to claims 15-21, the prior art does not teach or disclose a temperature monitor for a conveyor belt wherein there are two walls and two anchors and a temperature deformation mechanism between the walls and it is deformed when a predetermined temperature is reached and wherein the monitor is configured to be on the exterior or top cover of a conveyor belt.  The combination with the rest of the claim language is not taught or fairy suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651